Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 contains antecedent basis problems such that the scope of claim 1 is ambiguous.  In claim 1, there is no antecedent basis for (1) "the contact patch" (line 10), (2) "the roadway" (line 10) and (3) "the material which, when new, forms the radially external part" (line 11, emphasis added).
	As to claim 10, there is no antecedent basis for "the innermost internal layer" and, as such, the scope of claim 10 is ambiguous.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5)	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 14 (dependent on claim 1) fails to further limit claim 1 because claim 14 describes intended use of the tire instead of additional tire structure.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1-4, 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745).
	Lurois discloses a pneumatic tire (e.g. heavy duty tire size 295/80R22.5) for a heavy vehicle having a tread comprising ribs separated by circumferential grooves wherein ribs between the outermost circumferential grooves comprise incisions 30 (sipes) having a width of 0.6 mm.  See FIGURE 1 or FIGURES 3-4 or FIGURE 5.  In view of the tire size of 295/80R22.5 and the sipe width of 0.6 mm, the sipes 30 close up at least partially when they enter a contact patch in contact with a roadway.  Each sipe 30 is inclined at an angle alpha of 5 to 25 degrees with respect to the perpendicular to the tread surface (the radial direction).  See FIGURE 2A or 2B.  Lurois teaches that wear life is improved.  Lurois is silent as to composition of the tread.
	Europe 613 discloses a pneumatic tire for truck/bus (e.g. heavy duty tire size 11.00R33) having a tread comprising a rubber tread cap 2 and a rubber tread base 3 [FIGURES 1-2].  Europe 613 discloses a composition A for the rubber tread cap having a modulus E' at 100oC = 3.5 MPa, tan delta at 100oC = 0.06 and an elongation at break = 600% [Table 2].  Europe 613 discloses a composition A for the rubber tread cap having a modulus E' at 100oC = 3.5 MPa, tan delta at 100oC = 0.06 and an elongation at break = 600% [Table 2].  Europe 613 discloses a composition Y for the rubber tread base having a modulus E' at 100oC = 2.8 MPa, tan delta at 100oC = 0.02 and an elongation at break = 520% [Table 2].  The following two formulas can be used to determine modulus G* for the rubber tread cap and rubber tread base:

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The modulus G* for the rubber tread cap obtained using the above two formulas and modulus E' and tan delta for the rubber tread cap composition A from Table 2 is 1.17 MPa.  The modulus G* for the rubber tread base obtained using the above two formulas and modulus E' and tan delta for the rubber tread base composition Y from Table 2 is 0.93 MPa.  Therefore, ratio tan delta / G* at 100oC for the rubber tread cap is 0.051 [0.06 / 1.17] and ratio tan delta / G* at 100oC for the rubber tread base is 0.022 [0.02 / 0.93].  Hence, Europe 613 discloses a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02.  Europe 613 teaches that a tire has cooler internal running temperature.
inclined sipes which are inclined at an angle of 5 to 25 degrees with respect to the radial direction to improve wear life, (2) Europe 613 teaches providing a HEAVY DUTY PNEUMATIC TIRE with a tread comprising, for example, a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02 (100oC being an elevated temperature) so that the tire has cooler internal running temperature. and optionally (3) (A) Arnold et al teaches providing a tread of a heavy duty tire such that a tread / under tread has tan delta max at 60oC (elevated temperature) of, for example, 0.061, 0.077, 0.074 [compositions F1, F2, F3 in Table 1] to improve rolling resistance and/or (B) Chekanov et al teaches providing an all season tire such that a tread has modulus G* at 60oC of 0.8 to 1.3 MPa to break compromise of wet braking and wear.
	As to claim 4, Lurois teaches an angle of 5 to 25 degrees with respect to the radial direction.
	As to claim 6, Lurois teaches a sipe width of 0.6 mm.  
	As to claim 7, Lurois shows the depth of the sipes 30 being within the claimed range of at least equal to 40% of the thickness E of wearable material of the tread [claim 7].  See FIGURES 4, 8.  It is noted that thickness E reads on depth of circumferential grooves.
	As to claim 9, it would have been obvious to one of ordinary skill in the art to provide Lurois' inclined sipes such that the inclined sipes extend into the rubber tread cap since (1) Lurois teaches arranging the inclined sipes between the circumferential grooves and (2) Europe 613 shows circumferential grooves extending into the rubber tread cap [FIGURES 1-2].   
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide the tread such that the rubber tread base (internal layer) has a thickness of

	As to claim 12, Lurois shows arranging sipes such that the sipes are inclined so as to make a mean angle other than zero with respect to the axial direction [FIGURES 1, 3, 5].   
	As to claim 14, Lurois discloses a pneumatic tire having a size of 295/80R22.5.
8)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Radulescu #1 (US 2004/0003879) or Europe 104 (EP 810104).
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Lurois' pneumatic tire such that the angle of the inclined sipes varies as claimed since (1) Radulescu teaches varying angle of inclined sipes in a tire tread [FIGURE 2] to provide the same rate of wear for all ribs of a tire tread or (2) Europe 104 teaches   varying angle of inclined sipes in a tire tread [FIGURE 6] to obtain good braking properties on wet ground and good traction properties on snow / ice.
9)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Hildrot et al (US 2011/0083777).
	As to claim 11, it would have been obvious to one of ordinary skill in the art to provide Lurois' pneumatic tire such that the inclined sipes have the claimed widening 
10)	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Radulescu #2 (US 2003/0005992).
	As to claim 13, it would have been obvious to one of ordinary skill in the art to provide Lurois' pneumatic tire such that the tread also comprises short inclined sipes as claimed since Radulescu #2 teaches providing a heavy duty pneumatic tire (tire size 275/80R22.5) such that short inclined sipes are disposed in edges of ribs of the tread [FIGURES 2, 4, 7C] to protect against irregular wear.
11)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12)	Claims 1-8, 10 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-14 and 16 of copending Application No. 16/761,797.
	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of copending application 16/761,797 recites the inclined sipes and properties of claim 1 of this application 16/760,961 and (2) claim 1 of this application 16/760,961 fails to exclude the specific composition described in claim 1 of copending application 16/761,797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Remarks
13)	Fukuda (US 2015/0239296) is cited of interest for disclosing E = 3G
[paragraph 18].
	The remaining references are of interest.
14)	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 29, 2021